DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a holder for a vehicle signaling light comprises a carrier rail with a hollow section, the hollow section having a cross section with an area between 50 mm2 and 1600 mm2, a flexible light distribution fiber within the hollow section and having a cross section with an area between 0.5 mm2 and 20 mm2, and at least two guiding structures coupled with the carrier rail and arranged to provide tension or compression to clamp the flexible light distribution fiber within the hollow section such that the flexible light distribution fiber follows an intended path.
Regarding claims 2-5, 12-16, claims 2-5, 12-16 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 6, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation wherein a vehicle signaling light assembly comprises a holder comprising a carrier rail with a hollow section, the hollow section having a cross section with an area between 50 mm2 and 1600 mm2, a flexible light distribution fiber within the hollow section and having a cross section with an area between 2 and 20 mm2, and at least two guiding structures coupled with the carrier rail and arranged to provide tension or compression to clamp the flexible light distribution fiber within the hollow section such that the flexible light distribution fiber follows an intended path.
Regarding claims 7-8, 17-20, claims 7-8, 17-20 are allowable for the reasons given in claim 6 because of their dependency status from claim 6.

Regarding independent claim 9, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation wherein at least one vehicle signaling light assembly each comprising a carrier rail with a hollow section, the hollow section having a cross section with an area between 50 mm2 and 1600 mm2, a flexible light distribution fiber within the hollow section and having a cross section with an area between 0.5 mm2 and 20 mm2, and at least two guiding structures coupled with the carrier rail and arranged to provide tension or compression to clamp the flexible light distribution fiber within the hollow section such that the flexible light distribution fiber follows an intended path, and a light source arranged to couple in light in a lateral end surface of the light distribution fiber.
Regarding claims 10-11, claims 10-11 are allowable for the reasons given in claim 9 because of their dependency status from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879